Citation Nr: 1102081	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-19 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected osteoarthritis of the right 
knee, postoperative arthroscopic repair.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 
2006.

This claim is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO granted service connection 
for, inter alia, osteoarthritis of the right knee postoperative 
arthroscopic repair with a 10 percent rating assigned effective 
from December 1, 2006, the day after separation from service.  

In May 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.

In April 2010, the Board remanded the matter back to the RO, via 
the Appeals Management Center (AMC) for additional development of 
the record.  Before the case was returned to the Board the AMC 
issued a rating decision in September 2010 that, inter alia, 
granted a separate 10 percent rating for mild instability of the 
right knee, associated with the service-connected osteoarthritis 
of the right knee.  The claims folder does not show that the 
Veteran disagreed either with the rating or the effective date 
and therefore this issue is not before the Board.  


FINDING OF FACT

Since the effective date of service connection, the Veteran's 
service-connected right knee osteoarthritis status post 
arthroscopic repair has been productive of flexion limited to 110 
degrees, with extension limited to between 0 and 10 degrees, with 
objective evidence of painful motion, and x-ray evidence of 
arthritic changes; but without ankylosis or additional limitation 
of motion on repetitive use.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right knee osteoarthritis on 
the basis of painful motion have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2007.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  With regard to the underlying service connection 
claim, the notification also advised the Veteran of the laws 
regarding degrees of disability and effective dates for any grant 
of service connection. 

With regard to the increased rating claim, here, the Veteran is 
challenging the initial rating assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

That notwithstanding, the RO provided the Veteran with subsequent 
duty-to-assist letters in November 2007 and April 2010 that once 
again specifically provided notice of how the VA assigns initial 
ratings and effective dates for any grant of service connection, 
in compliance with the holding in Dingess.  The April 2010 notice 
letter was followed with a September 2010 Supplemental Statement 
of the Case (SSOC).  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  In September 2010 correspondence, the 
Veteran specifically indicated, by checking a box, that he had no 
other information or evidence to submit, and requested that his 
case be returned to the Board for further appellate 
consideration.  The Board also finds that there has been 
substantial compliance with the Board's remand directives as VA 
medical records dating from December 2007 were obtained and as a 
VA examination was conducted which fully assessed the Veteran's 
functional impairment.  The examination was adequate as a 
physical examination was conducted and as the disability was 
described in enough detail so the Board can make an informed 
determination.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings - Right Knee

The Veteran seeks a higher disability rating for the service-
connected right knee disability, currently rated as 10 percent 
disabling since the effective date of service connection based on 
noncompensable limited motion with objective evidence of 
arthritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's 
right knee disorder has been assigned a 10 percent rating based 
on noncompensable limitation of motion with arthritis.  In cases 
such as this, where the Veteran appeals the initial rating 
assigned for a service-connected disability, consideration must 
be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

38 C.F.R. § 4.40 provides that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The criteria pertaining to degenerative arthritis under 
Diagnostic Code 5003 instruct to rate degenerative arthritis 
established by X-ray findings on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, a 10 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent rating is assigned where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with 
regard to limitation of motion of the knee.  Under Diagnostic 
Code 5260, limitation of flexion of the knee warrants a zero 
percent rating when flexion is limited to 60 degrees; a 10 
percent rating when limited to 45 degrees; a 20 percent rating 
when limited to 30 degrees; and a 30 percent rating when limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

At a VA examination in February 2007, the Veteran reported that 
he could walk up to two miles before his knee pain became 
significant.  Symptoms were worse in cold weather.  Activities of 
daily living and occupation were not impaired, and there were no 
flare-ups.  The Veteran used a soft brace when working out at the 
gym.  The knee joint appeared normal and stable.  Range of motion 
of the right knee was from 0 degrees through 130 degrees with 
pain at the extreme of the flexion and mild anterior crepitus 
during extension.  Motrin helped knee symptoms.  The examiner 
indicated there were no DeLuca factors.  The impression was 
arthroscopic repair of the right knee torn meniscus, normal 
current examination of both knees.  X-ray studies from February 
2007 revealed mild osteoarthritic changes manifested by narrowing 
of the medial and anterior compartment.  

At a December 2007 VA examination, the Veteran reported pain in 
the knee two times per week.  There was no swelling, but it did 
lock and buckle.  The knee did not pop or grind, and no swelling 
was noted.  The Veteran wore a brace periodically.  The Veteran 
was unable to run, squat, or participate in sports.  On 
examination, he had 5/5 motor strength with flexion and 
extension, 2+deep tendon reflexes.  There was no instability, 
tenderness, crepitus, or warmth.  Extension was to 0 with pain, 
flexion was to 140 with no pain.  There was no diminution with 
repetitive testing, and no DeLuca criteria.  The impression was 
right knee osteoarthritis secondary to medial meniscal tear and 
partial resection.  Again, the examiner noted that there was no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

At his personal hearing before the undersigned in May 2009, the 
Veteran testified that he "tweaked" or "twisted" his knee 
every so often, and when that happened, it was painful and he 
stayed off of it for a day or so, limped, and then it got better.  
The Veteran described the average daily pain as more of an achy 
feeling, and then the pain became sharp when he twisted the knee.  

Finally, at a May 2010 VA examination, the Veteran reported daily 
pain with regard to the right knee.  The knee did not pop, but 
there was grinding.  The Veteran wore a brace and/or used a cane 
as needed for relief.  Activities were restricted in that he was 
unable to do sports, unable to run, and unable to lift more than 
300 pounds.  He was unable to walk more than 9 holes of golf and 
unable to stand for prolonged periods of time, but the examiner 
specifically noted that the inability to stand for prolonged 
periods was primarily due to his back problems and not his knee 
disability.  The Veteran was unable to sit for prolonged periods 
of time.  The Veteran reported that his knee flared every day for 
about 30 minutes during which time he had to reduce his overall 
weight bearing as possible.  

On examination the Veteran was no limping, and used no assistive 
devices.  He had 5/5 motor strength, 2+ deep tendon reflex.  
There was no tenderness, crepitance or warmth.  He had extension 
to 10 degrees with pain.  Flexion was to 110.  There was no 
diminution with repetitive testing and no DeLuca criteria.  The 
impression was right knee medial meniscal tear and some medial 
meniscal insufficiency; and, osteoarthritis.  The examiner 
specifically noted that there was no additional limitation due to 
pain, fatigue, weakness or lack of endurance following repetitive 
use.  X-rays findings revealed mild two compartment 
osteoarthritis with medial joint space narrowing, unchanged from 
the previous study.  

In sum, the evidence does not show that the assignment of a 
rating in excess of 10 percent is warranted for the service-
connected right knee disability based on limitation of motion 
pursuant to Diagnostic Codes 5003, 5260 and 5261.  Since his 
limitation of flexion is noncompensable and his limitation of 
extension was, prior to the most recent VA examination, 
noncompensable, a 10 percent rating, was initially assigned 
pursuant to Diagnostic Code 5003 based on limitation of motion 
with pain.  The most recent VA examination of record, in May 
2010, shows that extension of the right knee is now limited to 10 
degrees.  As such a 10 percent rating is assignable based on 
limitation of extension under Diagnostic Code 5261.  (Flexion is 
only limited to 110 degrees, which continues to correspond to a 
noncompensable rating under Diagnostic Code 5260).  

The criteria are not met, however, for the assignment of separate 
compensable ratings for degenerative changes of the right knee 
based on limitation of flexion and extension at any point in time 
covered by this appeal.   See VAOPGCPREC 9-2004 (2004).  Flexion 
has never been limited to a compensable degree since the 
effective date of service connection.  At no point in time is he 
limited to 45 degrees of flexion to include due to factors such 
as pain on motion, incoordination, swelling, etc.  Moreover, the 
regulations clearly state that ratings based on noncompensable 
limitation of motion assigned pursuant to Diagnostic Code 5003 
may not be combined with ratings based on compensable limitation 
of motion (which in this case is under Diagnostic Code 5261).  As 
such, a 10 percent rating, but no higher, may be assigned under 
either Diagnostic Code 5003 (due to the showing of noncompensable 
limitation of motion with pain prior to May 2010) or Diagnostic 
Code 5261 (based on a showing of compensable limitation of 
extension starting in May 2010), but not both.  The 10 percent 
rating currently assigned based on limitation of motion also 
adequately compensates the Veteran for functional loss due to 
pain given the examiner's indication that there is no additional 
pain or limitation with repetitive motion.  

The Board has considered the Veteran's competent, credible and 
probative statements regarding the limitations imposed by the 
condition and the symptoms he experiences.  The Veteran has pain 
in the right knee, which he states limits his functioning, but 
not to a degree that would warrant the next higher rating.  In 
that regard, his statements that a higher rating is warranted are 
outweighed by the more probative medical evidence, which was 
based on a physical examination and range of motion studies, and 
which showed that limitation of motion was limited to 10 degrees 
but no higher.  According to the 2007 examination report and the 
most recent examination in May 2010, the Veteran is able to 
attend to the activities of daily living, and is only severely 
limited in activities involving sports and exercise.  The Veteran 
is able to play up to 9 holes of golf.  However, given evidence 
of osteoarthritis, and the limitation of motion as described, and 
the consistent reports of right knee pain shown in the record, 
the Veteran is entitled to the minimum compensable rating for the 
joint, and this he currently receives.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The next higher, 
20 percent rating is not warranted under Diagnostic Code 5261 
because extension of the knee is not limited to at least 15 
degrees.  Similarly, the next higher, 20 percent rating is not 
warranted under Diagnostic Code 5260 because flexion of the knee 
is not limited to at least 30 degrees.  

In light of the foregoing, there is no basis upon which to assign 
the next higher, 20 percent rating for the service-connected 
right knee osteoarthritis postoperative arthroscopic repair on 
the basis of limitation of motion.  

Finally, there is no code that would afford the Veteran ratings 
in excess of those currently assigned.  A rating pursuant to 
Diagnostic Code 5259 is not appropriate in this case because 
there is no evidence of symptomatic status post semilunar 
cartilage removal of the knee.  Moreover, as the Veteran does not 
have ankylosis of the knee, a rating under Diagnostic Code 5256 
is not appropriate.  Additionally, as dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is not demonstrated with respect to the 
knee, a rating under Diagnostic Code 5258 is not for application.  

The preponderance of the evidence is against the claim for an 
increased rating, in excess of 10 percent for the service-
connected right knee osteoarthritis postoperative arthroscopic 
repair, on the basis of limitation of motion; there is no doubt 
to be resolved; and an increased rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The Board has considered 
whether staged ratings are warranted.  However, the evidence does 
not show distinct periods of time when higher ratings would be 
warranted, therefore, staged ratings will not be assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there is no showing of an exceptional disability picture 
and the regular schedular standards, as was discussed above, 
contemplate the symptomatology shown in this case.  The 
assignment of two separate 10 percent evaluations for the knee 
disability recognizes that there is commensurate industrial 
impairment and contemplates the limitations reported by the 
Veteran with respect to running, squatting and inability to 
engage in prolonged sitting or standing.  In essence, there is no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
schedular standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  Thun v. Peake, 
22 Vet. App. 111 (2008).  


	(CONTINUED ON NEXT PAGE)



ORDER

An increased disability rating in excess of 10 percent for the 
service-connected right knee osteoarthritis postoperative 
arthroscopic repair, on the basis of limitation of motion, is 
denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


